DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The combination of steps/elements recited in instant independent claims 1, 9 and 17 in a system/method/non-transitory computer readable medium containing processing steps to determine data about an environment of a wellbore via processing of first and second demodulated signals, along an installed optical fiber and sensing/processing backscatter signals, to compensate for noise in the first and second demodulated signals, in combination with the other recited signal processing steps/determinations, were not reasonably found in the prior art.   The prior art cited by the Applicant and Examiner disclose some aspects of the claimed invention regarding signal processing (see U.S. 2019/0353029 to Barfoot et al, and others), however do not recite the specific elements/steps recited in instant independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861